March 10, 2006


Mr. Brendan K. McBride
Prichard Hawkins McFarland & Young
10101 Reunion Place, Suite 600
San Antonio, TX 78216

Mr. Thomas H. Crofts Jr.
Crofts & Callaway
4040 Broadway, Suite 525
San Antonio, TX 78209

Mr. Ricardo G. Cedillo
Davis Cedillo & Mendoza
755 E. Mulberry Ave., Suite 500
San Antonio, TX 78212-3135

Mr. Harvey G. Brown Jr.
Wright Brown & Close
Three Riverway Plaza, Suite 600
Houston, TX 77056
Mr. David E. Keltner
Jose Henry Brantley & Keltner
675 North Henderson St.
Fort Worth, TX 76107

Mr. Michael A. Caddell
Caddell & Chapman
1331 Lamar, Suite 1070
Houston, TX 77010-3027

Mr. Ezequiel Reyna Jr.
Law Offices of Ezequiel Reyna, Jr.
702 W. Expressway 83, Suite 100
Weslaco, TX 78596


RE:   Case Number:  03-0914
      Court of Appeals Number:  04-01-00554-CV
      Trial Court Number:  1999-CI-14064

Style:      HYUNDAI MOTOR COMPANY AND HYUNDAI MOTOR AMERICA, INC.
      v.
      VICTOR MANUEL VASQUEZ, AND BRENDA SUAREZ VASQUEZ, INDIVIDUALLY AND ON
      BEHALF OF THE ESTATE OF ALYSSA AMBER VASQUEZ


Dear Counsel:

      Today the Supreme Court of Texas (Chief Justice Jefferson and  Justice
Green not sitting)
delivered the enclosed opinions and judgment in the above-referenced  cause.
 Justice Bland and Chief Justice Cayce sitting by  commission  of  Honorable
Rick Perry, Governor of Texas, pursuant  to  Section  22.005  of  the  Texas
Government Code.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk

Enclosures

|cc:|Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Dan Crutchfield    |
|   |Mr. Vincent S.         |
|   |Walkowiak              |
|   |Mr. Brent M. Rosenthal |
|   |Mr. G. Alan Waldrop    |